Justice LOHR
dissenting:
The Colorado Court of Appeals remanded this case to the El Paso County District Court for a hearing to determine whether the defendant, John Jacob Martinez, effectively waived his right to conflict-free representation in proceedings that resulted in his conviction and sentence to life imprisonment for first degree murder. People v. Martinez, No. 88CA0455 (Colo.App. June 18, 1992) (not selected for publication). The court of appeals directed that if as a result of the hearing the trial court concludes that the waiver was effective, the judgment of conviction must stand affirmed but that if the waiver was ineffective, the judgment must be reversed and a new trial held. Id., slip op. at 10. The majority concludes that the record supports the trial court’s finding that Martinez effectively waived his right to conflict-free representation and that consequently a remand is not necessary. Maj. op. at 529. Because my reading of the record leads me to the conclusion that further proceedings are necessary to resolve the issue, I respectfully dissent and would affirm the judgment of the court of appeals.
I.
I fully agree with the principles of laiw set forth in part II of the majority opinion. The right to effective assistance of counsel includes the right to conflict-free representation; a defendant who is fully advised of existing and potential conflicts may waive conflict-free representation; and the prosecution has the burden of establishing voluntary, knowing, and intentional waiver. See maj. op. at 524-525, and cases there cited. As the majority also recognizes, “[t]he record must affirmatively show that the trial court fully explained the nature of the conflict and the difficulties defense counsel faced in his effective advocacy for the defendant.” Maj. op. at 525 (citing Wheat v. United States, 486 U.S. 153, 161, 108 S.Ct. 1692, 1698, 100 L.Ed.2d 140 (1988)). See also United States v. Curcio, 680 F.2d 881, 888 (2d Cir.1982) (“The first task of the trial court is to alert the defendants to the substance of the dangers of representation by an attorney having divided loyalties in as much detail as the court’s experience and its knowledge of the case will permit.”); United States v. Garcia, 517 F.2d 272, 278 (5th Cir.1975) (“district court should address each defendant personally and forthrightly advise him of the potential dangers of representation by counsel with a conflict of interest”); Rodriguez v. Dist. Ct., City & Cty. of Denver, 719 P.2d 699, 708-09 (Colo.1986) (independent judicial inquiry is necessary to determine whether defendant has voluntarily, knowingly and intelligently waived his right to conflict-free representation). People v. Castro, 657 P.2d 932, 945-46 (Colo.1983) (“valid waiver is shown only if the prosecution establishes that the defendant was aware of the conflict and its likely effect on the attorney’s ability to offer effective representation and that the defendant thereafter voluntarily, knowingly and intelligently relinquished his right to conflict-free representation”). The record in the ease before us does not show that Martinez was ever adequately informed by court or counsel of the rather complex implications of the conflicts faced by his counsel and therefore does not support the trial court’s determination of voluntary, knowing, and intelligent waiver of the right to conflict-free counsel. The record does not disclose except in a general way the advice provided to Martinez off the record at the court’s direction. The court of appeals remanded the ease for further proceedings in order to determine whether on the basis of the knowledge and understanding derived by Martinez from ad-visements in and out of court he effectively waived his right to conflict-free counsel.
II.
The conflicts of interest faced by defense counsel arose on two separate bases. On the second day of the trial in this case, Susan Olguin and Gregory Keith Harris, who had been subpoenaed by the prosecution, failed to appear, and the trial court granted a continuance on the motion of the prosecution. Days *530later, the witnesses were found and arrested. Olguin and Harris asserted that they had not appeared for trial because defense counsel had advised them that it would be better for the defendant if they were absent. -As a result of this allegation, the prosecution stated that it intended to file a grievance with the Supreme Court Grievance Committee against defendant’s counsel.
A second basis for conflict existed. Defense counsel had recently represented, on unrelated criminal charges, a witness and potential suspect in the case, and time for filing a motion under Crim.P. 35(b) for reduction of sentence had not expired.
The conflicts resulted in extensive hearings to determine whether defense counsel would be permitted to withdraw and whether the defendant would waive conflict-free representation. The trial court ultimately denied defense counsel’s motion to withdraw and concluded that the defendant had effectively waived his right to conflict-free counsel.
III.
In order to assess whether the court of appeals was correct in holding that the record does not support the trial court’s finding of voluntary, knowing, and intelligent waiver, it is necessary to review in some detail the trial court hearings on withdrawal of counsel and the waiver of conflict-free representation.
On February 8, 1988, at the prosecution’s request and in the absence of any motion for relief, the defendant and counsel appeared before the court to enable the prosecutor to advise the court of a development in the case. The prosecutor stated that during interviews with prosecution witnesses Susan Olguin and Gregory Keith Harris after their arrests for failure to appear for trial, each stated that prior to trial Martinez told them to go to defense counsel’s office “about leaving” and when they did, these “key witnesses” were told by defense counsel that if they did not show up for trial “it would go a hundred percent better for John Martinez.” As a result, the prosecutors determined that they should file a grievance against, defense counsel for violation of the canons of ethics governing attorney conduct. The prosecutor told the court that this created a potential issue of ineffective assistance of counsel in any plea disposition that might be achieved and also that a conflict of interest would be presented if Olguin and Harris were asked at trial why they did not appear for the first trial, for in that event defense counsel would become a potential witness. The prosecutor expressed the view that it would be a conflict of interest for defense counsel to continue on the case.
Defense counsel, having just learned of the prosecutor’s allegations shortly before they were presented to the court, expressed uncertainty as to how to proceed. The court suggested that Martinez might be able to waive the conflict. After the prosecutor elaborated on the problems presented for both the prosecution and the defense with respect to exploring the credibility of the witnesses if the conflict were addressed by preventing the witnesses from being questioned on their reasons for not honoring their subpoenas, the court decided to continue the proceeding to let defense counsel and the defendant consider the matter. Before doing so, however, the court engaged in the following colloquy with the defendant:
THE COURT: Mr. Martinez, do you understand that that — Well, you’ve heard what’s going on here today.
THE DEFENDANT: Yes.
THE COURT: Do you understand it?
THE DEFENDANT: Yeah, I do.
THE COURT: Okay. Assuming — and I’m not saying it’s true — but assuming that what the district attorney has said is true, would you want another attorney to represent you in this case or would you want to stay with [defense counsel]?
THE DEFENDANT: I would like to say assuming what the district attorney says, my opinion about Susan Olguin and Gregory Harris really is they’re to me a bunch of liars. And as he says, their credibility towards this case, to me it proves that their credibility ain’t no good. And as for having [defense counsel], off my case, I don’t see what for. What they— What Harris and Olguin is saying, you know, what makes them believed to be *531true? As you can tell, their credibility throughout this whole case—
THE COURT: Do you understand there may in the future be some a conflict between you and [defense counsel] although I can’t frame it exactly? But it may be a conflict between you and [defense counsel]. Do you understand that?
THE DEFENDANT: I’ll leave it up to my attorney, whichever he decides.
The court then expressed strong reluctance to take any action that would result in a continuance of the trial, stated that it could discern no conflict, and continued the proceeding to the following day.
At the outset of the proceeding on the next day, defense counsel expressed the desire to withdraw and requested and received permission to file a written motion requesting that relief. The court at its own instance announced the intent to resolve the conflict by preventing the prosecution from asking why Olguin and Harris had not appeared, thus eliminating the potential need for defense counsel to testify. The court maintained this position notwithstanding argument by the prosecution that inability to explore the issue of nonappearance might impair the defendant’s ability to call the credibility of the witnesses into question by unfettered cross examination. The court then sought the defendant’s view through the following exchange:
THE COURT: I’ll ask John [the defendant]. Do you understand what’s going on here?
THE DEFENDANT: Huh-huh.
THE COURT: And they’re saying that it may affect [defense counsel’s] representation of you so that he wouldn’t be as good maybe as some other lawyer. Do you understand that?
THE DEFENDANT: Yeah.
THE COURT: What do you want to have happen? Do you want to have him stay on the case or do you want to get a new attorney?
THE DEFENDANT: ReaUy I ain’t in no position to say.
THE COURT: You are in a position to say. I want to know your opinion.
THE DEFENDANT: I don’t see how. If I was in a position to say, I wouldn’t ever be in here.
THE COURT: Aside from that. But I mean if you allow him to — if you want him to withdraw, that will affect my decision. But I can’t — You know, that’s up — I’m not going to leave it up to you, but I want your input on it. Do you want to keep him as your attorney or do you want another attorney because of this possible conflict?
THE DEFENDANT: I don’t know how he’s — how his attitude is toward me. I’ll leave it up to him. Whatever he decides if he decides to withdraw from it. As for postponing the trial for longer and longer, I refuse that. I’d rather go on representing myself to the best of my knowledge because I’m tired of being in here accused — you know, accused every day with the what the People accuse me of. I straight up didn’t do it. I came in here to turn myself in to deal with it.
THE COURT: I understand that, John. I understand that.
THE DEFENDANT: Seems like they can’t consider that, though.
THE COURT: I know. We’ve got to deal with these technicalities as we go along, okay? And if I allow [defense counsel] to withdraw, it would be very difficult for you to go to trial by yourself without a lawyer. You need a lawyer, John. And that lawyer would have to have more time to prepare.
THE DEFENDANT: Like I said, Whatever [defense counsel] decides is fine with me.
The court then denied the request for withdrawal. The prosecutor argued that the defendant’s responses did not reflect waiver, and the court continued the colloquy with the defendant as follows:
THE COURT: I understand. Do you understand, John?
THE DEFENDANT: Yeah.
THE COURT: We’ve got to know from you. There’s a possible conflict here between you and your lawyer.
*532THE DEFENDANT: Like I say, I have no problem. I don’t believe Susan and Gregory Harris whatever they say.
THE COURT: So you waive that conflict.
THE DEFENDANT: You know, I don’t — You know, I’m in a situation where I can’t decide. It’s up to you guys, you know.
THE COURT: Well, at this point I’ve got to know whether you will waive that conflict.
THE DEFENDANT: I’m incarcerated. I’m in jail. I can’t do too much.
THE COURT: Will you waive that conflict of interest — the possibility of a conflict of interest?
THE DEFENDANT: Well, I couldn’t answer that now. I have to talk to my attorney to see, you know, how he feels about me or what’s he feel about the whole thing.
THE COURT: Okay.
At the court’s instance, defense counsel then talked with Martinez off the record during a recess in the proceedings. When the hearing reconvened, a prosecutor expressed concern that the record did not adequately reflect that the conflict had been explained to Martinez. He pointed out the conflict between the defendant’s interest in a full examination of the witnesses and defense counsel’s interest in not prejudicing the witnesses against him in view of the prospective grievance proceedings. The prosecutor also brought to the court’s attention for the first time that defense counsel had represented Charlie Blea in an earlier criminal case and that Blea was now a prosecution witness and possible alternative suspect in the present case. The prosecutor noted that although Blea had been convicted and sentenced in the earlier case, the time for filing a motion for reduction of sentence under Crim.P. 35(b) had not yet expired and defense counsel “may still have an on-going relationship with Mr. Blea.”
Defense counsel then stated that he had advised Martinez as to the advantages and disadvantages of allowing him to continue as counsel and had ultimately advised him not to waive his rights. He did not further detail the discussions.
At the prosecutor’s earlier suggestion, the court then decided to appoint another attorney to advise Martinez. The court engaged in the following exchange with the defendant:
THE COURT: I’m going to appoint an attorney to talk to you, Mr. Martinez, about your rights, someone who’s not involved in any of this at all right now, okay?
THE DEFENDANT: I don’t want to waive my rights like I say.
THE COURT: That’s fine. Can we talk to another attorney before we make that decision?
THE DEFENDANT: Well, another attorney — I don’t see where another attorney is going to tell me — I already got— Like I said, these people are accusing me of this. I came up here as a suspect; they’re trying to pin it on me, okay?
THE COURT: I know.
THE DEFENDANT: Prove it.
THE COURT: I want an attorney to talk to you, okay? I’ll have to get my court-appointment list. ... I’ll find somebody that can do it really fast.
The court then continued the hearing and in response to questions by the prosecutor about the purpose of the continued proceeding said:
THE COURT: Well, I think we have to let the attorney talk to Mr. Martinez and have him make a more informed decision about what he wants to do. And part of that hearing will be to determine what that decision is after he’s been advised and what the ramifications of that decision are. I don’t think he understands ‘em right now.
(Emphasis added.)
On February 12 the hearing resumed. Present in addition to the parties and counsel were counsel retained by Martinez’s defense attorney because of the grievance matter and the conflict advisement attorney appointed by the court. The court read into the record a letter received from Martinez stating: “Evaluating the subject that was discussed in your chambers at the beginning of this week, *533I wish to make the decision of keeping my attorney and going to trial on the scheduled date.” The court narrowed its exclusion ruling to relate only to alleged statements made by defense counsel to the witnesses suggesting they not appear for the trial. A prosecutor then argued that even with the narrowed ruling, defense counsel’s performance would likely be subject to challenge as ineffective because the grievance would still create a conflict and inconsistent statements by one of the witnesses could not be explored, thus limiting evidence relevant to their general credibility.
Defense counsel then tendered a written motion to withdraw and reminded the court of the conflict inherent in the inhibition on plea bargaining resulting from the grievance. The attorney whom defense counsel had hired to represent him on the possible disciplinary charge also spoke at the hearing. He informed the court that he believed that the conflicts were “totally irresolvable.” After further discussion of the nuances of conflict presented by defense counsel’s continued representation, the court continued the hearing to allow conflict advisement counsel to meet with the defendant and advise him.
On February 17 the hearing continued. Conflict advisement counsel reported to the court and the following exchanges occurred:
[CONFLICT ADVISEMENT COUNSEL]: I went over and saw John on Monday I guess it was and went over everything that we had talked about in chambers last week in here, went over what I saw were [defense counsel’s] potential and actual conflicts in the case and what I thought might happen as a result of those conflicts going unresolved and [defense counsel’s] continuing to represent John. We discussed all those matters.
I think Mr. Martinez has a good idea of what he wants to do. I think he had a had a [sic] good idea before what he wanted to do. I think he’s well informed. He knows what he’s doing and doesn’t have any unanswered questions with what is going on.
THE COURT: Okay.
[CONFLICT ADVISEMENT COUNSEL]: I’ll let him speak for himself as to what he wants to do.
THE COURT: John?
THE DEFENDANT: Yeah. I want to keep my attorney and to go trial [sic] on the scheduled date.
THE COURT: Okay. Okay. The scheduled date would be the 22nd, which is next Monday.
The district attorney then asked that the defendant be advised:
[DEPUTY DISTRICT ATTORNEY]: Your Honor, I would ask the Court to advise the defendant on the record of the rights that he is giving up and ask him if he specifically waives those rights; the conflicts with the attorney, what they are, and have the record reflect that he does understand what those conflicts are; that he understands that he is waiving them. Thank you.
THE COURT: Okay.
THE DEFENDANT: I do understand, and I am waiving ’em.
THE COURT: Okay. Do you understand that a different attorney, if appointed to you, may be able to get a better plea bargain for you under the circumstances now?
THE DEFENDANT: Yes. I don’t want no plea bargain.
THE COURT: Do you understand that another attorney might be more effective in assisting you at trial than [defense counsel]?
THE DEFENDANT: I don’t see how.
THE COURT: Well, there’s certain questions that another attorney may be able to ask that [defense counsel] can’t ask, okay? Like why Miss Olguin and Mr. Harris didn’t show up for trial.
THE DEFENDANT: Yeah.
THE COURT: Do you understand that?
THE DEFENDANT: Yeah.
THE COURT: Okay. There are several things that we’ve talked about when you were here that indicated that maybe a different attorney could be more effective in assisting you. Do you understand that?
THE DEFENDANT: Yeah.
*534THE COURT: And I am prepared to appoint a different attorney to represent you today if you want one. Do you understand that?
THE DEFENDANT: Yeah. I don’t want no other attorney.
THE COURT: Okay. Do you understand you’d be giving up the right — Insofar as there is a conflict, you’d be giving up your right to assert that conflict or to use that conflict in any way now or in the future.
THE DEFENDANT: I don’t really see no conflict here. I see a prosecution by the D.A. which he been doing from the start.
THE COURT: Okay. Well, whether it’s true or false is really not important for purposes of this hearing. There are certain things that [defense counsel] may well not be able to do that another attorney could do for you. Do you understand that?
THE DEFENDANT: Well, [defense counsel’s] been on my case for the past ten months. I am satisfied with him. I wish to go to trial on the scheduled date. I don’t see no conflict. And that’s where I stand.
THE COURT: Okay.
THE DEFENDANT: I understand I’m waiving my rights and—
THE COURT: Assuming, John, that there are some conflicts, do you waive those conflicts at this time?
THE DEFENDANT: Yeah.
THE COURT: Is that an absolutely voluntary decision on your part?
THE DEFENDANT: Yeah.
THE COURT: Okay. Do you understand what’s going on here today?
THE DEFENDANT: Yeah.
[[Image here]]
THE COURT: Okay. And you fully understand what I’ve been saying and everybody’s been saying here.
THE DEFENDANT: Yeah, I do understand.
THE COURT: And knowing all that, you still wish to give up those possible conflicts.
THE DEFENDANT: Yes.
Defense counsel then urged once more that he be allowed to withdraw. The court again denied the motion and questioned conflict advisement counsel as follows:
THE COURT: [Conflict advisement counsel], are you convinced in your mind that John understands the possible conflicts involved here and is aware of what he’s doing?
[CONFLICT ADVISEMENT COUNSEL]: Yeah, I am. John — I talked with him. John impressed me as having an [sic] very good handle on this whole thing. He’s a bright guy. I didn’t — We went over everything. He asked me intelligent questions. He had intelligent observations to make. And I think he knows what he’s doing. I think he’s — as he has said, I think he’s very satisfied with [defense counsel’s] representation of him so far. I think he wants him to continue on his case for that reason, for that reason alone.
THE COURT: Okay.
[DEPUTY DISTRICT ATTORNEY]: Your Honor, if you would go over the defense attorney’s motion to withdraw with the defendant, I’d appreciate that on the record.
The court then read to the defendant the motion to withdraw.1
The court next engaged in the following final colloquy with the defendant and counsel:
You basically understand that, John?
THE DEFENDANT: Yeah.
[DEPUTY DISTRICT ATTORNEY]: Is he waving [sic] those conflicts, Your Honor?
*535THE COURT: Do you waive those conflicts?
THE DEFENDANT: You mean the conflict between.the attorney?
THE COURT: Yes.
THE DEFENDANT: Yeah.
THE COURT: Okay.
[DEPUTY DISTRICT ATTORNEY]: Your Honor, I’d want that on the record, a reiteration that they are waiving the conflict as to Charlie Blea who is a witness in the case and a possible suspect. [Defense counsel] represented him and may continue to do so. Thank you.
THE COURT: Okay. Do you wish to waive that conflict also, John?
THE DEFENDANT: With Charlie Blea?
THE COURT: Yes. [Defense counsel] used to represent him.
THE DEFENDANT: What difference does that make he used to represent him, you know? He’s a witness. What difference does it make? Where is the conflict there?
THE COURT: Different things could happen. But — I’d be guessing at it, but I think things could happen. You might think that [defense counsel’s] loyalties are with Mr. Blea, and he’d be trying to protect Mr. Blea if he was to question him.
THE DEFENDANT: No. I don’t think he’s trying to protect Mr. Blea at all.
THE COURT: Okay. Anyway, there’s potentials for conflict there that none of us could maybe foresee. Do you waive those conflicts as well?
THE DEFENDANT: Yeah.
THE COURT: Okay. Do you understand that by giving up these conflicts with [defense counsel] or that [defense counsel] has with this case that you’re giving them up forever? Do you understand that?
THE DEFENDANT: Yeah.
THE COURT: Okay. And knowing all that we’ve stated here today, is that your — Is that what you want to do?
THE DEFENDANT: Yeah.
THE COURT: Okay. Is that an absolutely voluntary decision on your part?
THE DEFENDANT: Yes.
THE COURT: Nobody’s making you do that.
THE DEFENDANT: No.
THE COURT: Nobody’s forcing you in any way.
THE DEFENDANT: No.
THE COURT: Okay. And [Conflict Advisement Counsel], one more time. You’re satisfied that he understands what’s going on here and is voluntarily giving up these rights.
[CONFLICT ADVISEMENT COUNSEL]: I didn’t talk with him about Mr. Blea. I wasn’t aware of that. Except for that item, I discussed it all with him.
THE COURT: He had waived that, that conflict quite early on in the proceedings as I recall too. So — Okay.
(Emphasis added.)
In conclusion the court ruled as follows:
The Court finds that the defendant has voluntarily, knowingly, intelligently on the record waived any possible conflicts with his attorney, ... concerning possible— well, any and all possible conflicts at this time. Anything further?
IV.
In my opinion the record does not reflect that the defendant was adequately advised of the several conflicts of interest faced by defense counsel in this case or that his waiver was knowing, voluntary, and intelligent. A-though the discussions of the matter were extensive I cannot agree with the majority that they were “thorough” or “readily intelligible,” see maj. op. at 527, that the conflicts “were fully explained to Martinez,” or were “particularized, specific, and detailed,” see maj. op. at 528. The record does not show that the defendant was advised of the nature of a grievance proceeding or the possible sanctions to which his counsel could be subjected if charges of professional misconduct were sustained. It does not reflect that the defendant was informed that an attempt to induce a subpoenaed witness not to appear at trial constitutes a crime. See § 18-8-707, 8B C.R.S. (1986). Accordingly, the record does *536not demonstrate that the defendant understood the conflict between his counsel’s obligation to conduct vigorous cross examination of Olguin and Harris on the defendant’s behalf and defense counsel’s interest in not antagonizing these witnesses, whose testimony would be central in possible grievance or criminal proceedings against him. Nor does the record indicate that the defendant understood that loss of the ability to cross examine Olguin and Harris about defense counsel’s alleged statements to them and to impeach their testimony with that of defense counsel and with the prior inconsistent statement of one of the witnesses precluded evidence that might have cast the credibility of all of the testimony of these key witnesses into doubt. Although the defendant indicated that he did not wish to plea bargain, the full significance of the lost opportunity to do so because of the grievance proceeding the prosecutor intended to initiate against defense counsel was never explained to the defendant. Finally, the nature and extent of the divided loyalties posed by defense counsel’s representation of a witness who was a possible alternative suspect were never adequately explained to the defendant. His responses to the court’s questions on these matters reflect his lack of comprehension of the conflicts.2 See generally People v. Castro, 657 P.2d 932, 945-46 (Colo.1983) (explaining importance of defendant’s understanding of conflict to a finding of effective waiver); Rodriguez v. District Court, 719 P.2d 699 (Colo.1986) (explaining importance of proper advisement and judicial inquiry to support finding of voluntary, knowing, and intelligent waiver of conflicted counsel). Whether the off-the-record advisement by defense counsel or conflict advisement counsel served to repair these deficiencies cannot be determined. Only conclusory statements about the content of these advise-ments appear in the record. It is not clear from these statements that the defendant was made “aware of the conflict and its likely effect on the attorney’s ability to offer effective representation.” People v. Czemerynski, 786 P.2d 1100, 1106 (Colo.1990); Castro, 657 P.2d at 946. Under these circumstances the prosecution has not met its burden of establishing voluntary, knowing, and intelligent waiver of the right to conflict free counsel.3
Although I agree with the majority that the defendant — and I would add, the court— was highly motivated to proceed promptly to trial, and though it is true that the defendant’s wish to retain his present counsel should carry great weight even if his decision may be ill advised, see, e.g., Castro, 657 P.2d at 946 n. 10, no voluntary, knowing, and intelligent waiver is possible in the absence of an adequate advisement concerning the potential conflicts.
Under the circumstances, I believe the court of appeals acted within its discretion in remanding the case for a further hearing on the issue of waiver of conflict-free counsel.4 Accordingly, I respectfully dissent from the majority opinion and would affirm the judgment of the Colorado Court of Appeals.
SCOTT, J., joins in this dissent.

Appendix to Dissent

People v. Martinez, No. 92SC564
Defense counsel’s motion to withdraw, as read to the defendant by the court, followed by the court’s explanation of certain parts of the motion, see note 1, supra, was as follows:
THE COURT: [Gjround number one is that “Colorado Code of Professional Responsibility Disciplinary Rule 2-110 states that ‘a lawyer representing a client before a tribunal shall withdraw from appoint*537ment if he knows or it is obvious that his continued employment will result in a violation of a disciplinary rule.’
“In the present ease, counsel’s continued representation of defendant will result in a violation of several disciplinary rules detailed below.”
Number two: “Colorado Code of Professional Responsibility states that ‘a lawyer may withdraw if by other conduct rendered unreasonably difficult for the lawyer to carry out his employment effectively.’ [Sic.]
“In this ease because of the allegations that have been brought before the Court in a sealed hearing it would be unreasonably difficult for counsel to carry out his employment effectively.”
Number three: “Colorado Code of Professional responsibility — I’m leaving out the specific citations, John — states that a lawyer may withdraw if, quote, ‘his continued employment is likely to result in a violation of a Disciplinary Rule.’
“In the present case counsel’s continuing representation in employment by this — by the state of defendant is likely to result in a violation of several Disciplinary Rules detailed below.” [Sic.]
Number four: “Colorado Code of Professional Responsibility Disciplinary Rule states that a lawyer may withdraw if quote, ‘he believes in good faith, in a proceeding pending before a tribunal, that the tribunal finds existence of other good cause for withdrawal.’
“In the present ease because of the Court’s ruling restricting questioning the absence of witnesses Olguin and Harris, other good cause for withdrawal is apparent.”
Number five: “Colorado Code of Professional Responsibility Disciplinary rule states that ‘a lawyer shall not continue multiple employment if the exercise of his independent professional judgment in behalf of the client will be or is likely to be adversely affected by his representation of another client, or if it would be likely to involve him in representing differing interests except to the extent permitted under another rule.’
“Differing is defined by the Colorado Code of Professional Responsibility definitions section as, ‘Differing interests include every interest that will adversely affect either the judgment or the loyalty of the lawyer to the client, whether it be a conflicting, inconsistent, diverse or other interest.
“In the present case the allegations lodged against counsel for defendant necessarily put counsel in the position of representing differing interests which are not permitted under DR 5-105(C).”
Number six: “Colorado Code of Professional Responsibility states that ‘if, after undertaking an employment in contemplated or pending litigation, a lawyer learns or it is obvious that he or a lawyer in his firm ought to be called as a witness on behalf of his client, he shall withdraw from the conduct of the trial and his firm, if any, shall not continue representation in the trial, except that he may continue the representation and he or a lawyer in his firm may testify in the circumstances enumerated in a different rule.’
“In the present case, counsel in good faith believes he ought to be called as a witness on behalf of his client, thus mandating withdrawal from further representation of client.”
[[Image here]]
THE COURT: Okay. Number 7: “Colorado Code of Professional Responsibility, Ethical Consideration 5-1 states that ‘the professional judgment of a lawyer should be exercised within the bounds of the law, soley [sic] for the benefit of his client and free of compromising influences and loyalties. Neither his personal interests, the interests of other clients, nor the desires of a third person should be permitted to dilute his loyalties to his client.’
“In the present case, counsel feels that it would be in the best interest of Mr. Martinez if counsel testify as [to] the credibility of witnesses Olguin and Harris. Additionally, counsel feels that the interview conducted by the district attorney’s office *538on January 29th, 1988 is incomplete and misleading.
“Additionally, it has been brought to counsel’s attention that a grievance is to be filed against [defense counsel] which would necessarily make counsel’s representation of Mr. Martinez not free of compromising influences and loyalties.”
[[Image here]]
THE COURT: Okay. Number eight: “Colorado Code of Professional Responsibility states that, quote, ‘a lawyer should not accept proffered employment if his personal interests or desires will, or there is a reasonable probability that they will, affect adversely the advice to be given and services to be rendered to the prospective client[.]’
“In the case at bar, because of the disciplinary action to be filed against counsel, there is a reasonable probability that the counsel’s advice could be seen as being adversely affected by counsel’s own position with regards to the disciplinary action.”
Number nine: “Colorado Code of Professional Responsibility Canon 9 states that ‘a lawyer shall avoid even the appearance of professional impropriety.’
“In the present case, it is obvious that the events outlined above create an appearance of impropriety if counsel is to be continued — is to continue in the representation of Mr. Martinez.”
Number ten: “Colorado Code of Professional Responsibility Ethical Consideration 5-9 states, quote, ‘an advocate who becomes a witness is in the unseemly and ineffective position of arguing his own credibility. The roles of an advocate and of a witness are inconsistent; the function of an advocate is to advance or argue the cause of another, while that of the witness is to state the facts objectively.’
“In the present ease, counsel would be in the ‘unseemly and ineffective position of arguing his own credibility.’ ”
[[Image here]]
Number eleven: “Colorado Code of Professional Responsibility Ethical Consideration 5-10 states that, “ ‘where the question arises, doubts should be resolved in favor of the lawyer testifying and against his becoming or continuing as an advocate.’ ”
Twelve: “If this motion is granted, counsel will take reasonable steps to avoid foreseeable prejudice to the rights of the defendant including giving the defendant due notice, in time for employment of other counsel, handing over to the defendant all papers and property to which the defendant is entitled, and complying with all applicable laws and rules.”
You basically understand that, John?
THE DEFENDANT: Yeah.
The following exchange took place after the reading of ground 6:
THE COURT: I’ll stop there for a second. Do you understand, John, that if I allow the question of why Miss Olguin and Mr. Harris didn’t show up, and they said because [defense counsel] told them not to, then he would have to take the stand and testify? And if we allow him to stay on the case, he wouldn’t be able to do that, to say that, no, they’re lying. Do you understand that?
THE DEFENDANT: Why wouldn’t he be able to do that?
THE COURT: Because he’d have to withdraw at that time, okay?
THE DEFENDANT: So you’re saying their word is—
THE COURT: No. I’m not going to allow them to get into that. That is what my ruling has been. I’m not going to allow them to say — Nobody’s going to be able to say anything about what [defense counsel] said.
[CONFLICT ADVISEMENT COUNSEL]: Your Honor, I’d just like to interject here that my discussion with Mr. Martinez was based on the fact that that would not be so, that [defense counsel] wouldn’t be faced with not being able to take the stand.
*539THE COURT: Okay. So I’ve entered a rule that would make that not happen, okay?
THE DEFENDANT: Yeah.
THE COURT: He wouldn’t have to take the stand. Under the rule I entered, Mr. and Mrs. Olguin — Miss Olguin and Mr. Harris wouldn’t be able to say that [defense counsel] told us not to show up, okay?
THE DEFENDANT: Huh-huh.
After the reading of ground 7, the following question was asked and answer given:
THE COURT: Do you understand that a different — I’m going to stop here a second. But do you understand, John, that a different attorney would be able to possibly question witnesses regarding — or [defense counsel] regarding why they didn’t show up?
THE DEFENDANT: Yeah.
After reading ground 10, the court elaborated:
THE COURT: Again I’m not going to— If [defense counsel] represents you, I’m not going to allow him to take the stand to testify, okay?

. The record on appeal does not contain the written motion. As read to the defendant by the court, it consisted of twelve grounds and is set forth in the appendix to this opinion, together with the trial court's colloquies with the defendant elaborating on certain of the grounds. Neither the motion nor the explanations offered by the court provided the defendant with an adequate explanation "of the specific manner in which the conflict might affect his attorney's representation' at various stages of the prosecution." Castro, 657 P.2d at 946.


. It has been suggested that questions designed to elicit a narrative response from the defendant are preferable in attempting to determine whether a purported waiver of conflict-free counsel is voluntary, knowing, and intelligent. Curcio, 680 F.2d at 889.


. This case presents an anomalous situation in that the prosecution was not attempting to bear the evidentiary burden. Instead, it vigorously supported defense counsel's motion to withdraw.


.The court of appeals outlines a nonexclusive list of five questions the trial court should explore in order to determine whether defendant was adequately and specifically advised such that his waiver was thereafter voluntarily, knowingly, and intelligently made. Martinez, slip. op. at 7-8.